 217316 NLRB No. 43SMITH & WOLLENSKY1No exceptions were filed to the judge's finding that the Respond-ent was not required to provide the employees' social security num-
bers to the Union.2All dates are in 1993 unless otherwise specified.3According to Lynch, the sign-in sheets are supposed to indicatethe shift and hours an employee actually worked.4Lynch testified that improper signing in and out was of concernto the Union because it allowed for tips to be incorrectly allocated
to those employees who properly signed in, thereby causing them to
be overtaxed. The sign-in sheets were also relevant for determining
whether the Respondent was paying the appropriate amounts into the
pension and welfare funds, because the collective-bargaining agree-
ment provided that the contributions were to be calculated per shiftworked. The Union also needed the sign-in sheets to determine
whether seniority was being followed in shift assignments.5Collins testified that this incident occurred ``sometime aroundAugust.''6A station is a group of tables served by a team of two waiters.At the time of this incident there were 14 stations upstairs and 10
downstairs.7The number of covers is the number of persons served at eachtable.8It was Collins, not Lynch, who testified concerning the allegedthreat to add stations.St. James Associates, a Limited Partnership, d/b/aSmith & Wollensky and Hotel Employees andRestaurant Employees Union, Local 100, New
York, New York & Vicinity. Case 2±CA±26886January 31, 1995DECISION AND ORDER REMANDINGBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGOn September 19, 1994, Administrative Law JudgeD. Barry Morris issued the attached decision. The Re-
spondent and the General Counsel filed exceptions and
supporting briefs. The General Counsel filed an an-
swering brief to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions1and briefs and hasdecided to affirm the judge's rulings, findings, and
conclusions only to the extent consistent with this De-
cision and Order Remanding.1. The General Counsel has excepted to the judge'sfailure to find that the Respondent violated Section
8(a)(1) of the Act by threatening employees with more
onerous and less remunerative working conditions if
the Union pursued grievances against the Respondent.
We have decided to remand the 8(a)(1) allegation to
the judge and shall direct him to make appropriate
credibility resolutions regarding the conflicting testi-
mony of John Collins and John Gerdus.The Respondent is a restaurant in New York City.For a number of years the Union has been recognized
as the exclusive collective-bargaining representative of
the Respondent's waiters. The Respondent and the
Union have been parties to successive collective-bar-
gaining agreements, the most recent of which was ef-
fective from September 1, 1991, to August 31, 1994.In June or July 1993,2Timothy Lynch, a union or-ganizer, in response to complaints from a number of
unit employees, came to the Respondent's premises to
examine the sign-in sheet3in order to determinewhether the employees were properly signing in andout.4Lynch noticed that several employees who wereworking that evening, including waiter John Collins,had not signed in. Lynch discussed the situation with
Collins and told Collins that he was required to sign
in and out properly. When Night Manager John Gerdus
saw Lynch looking at the sign-in sheet he grabbed the
sheet out of Lynch's hand and told him he had no
business looking at it and that he should ``get lost.''
Lynch told Gerdus that he had every right to look at
the sign-in sheet, but he ``chose not to argue'' with
Gerdus at that point.Collins, a former assistant shop steward, testifiedthat shortly after his conversation with Lynch, two
managers expressed annoyance that Lynch was at the
restaurant and told Collins that they did not think it
was appropriate for Lynch to have come in at that
time. Collins further testified that later that same
evening,5Gerdus said to him, ``[Y]ou're a big unionman. If Lynch wants to come around here ...

breakin' balls, I'll break balls too. We'll have 16 sta-
tions upstairs, we'll have 14 stations downstairs.''6Collins testified that he responded that he and his part-
ner would work anywhere as long as they got the same
covers as everyone else.7According to Collins, Gerdusthen told Collins he would no longer be working with
his usual partner.The Respondent presented Gerdus as its only wit-ness. In response to a question about whether he made
the statements attributed to him by Collins, Gerdus tes-
tified, ``Not that I recall, no.'' He was then asked if
he recalled any conversation in August 1993 with Col-
lins when Lynch was there or had been there. Gerdus
testified, ``I don't remember it.''The judge dismissed the 8(a)(1) allegation. Thejudge found that even if he were to credit Collins' tes-
timony, ``it is not at all clear that a threat was made.''
He then stated that ``inasmuch as Gerdus has denied
making the alleged threat and there is no corroboration
of Lynch's [sic]8testimony, I find that General Coun-sel has not shown by a preponderance of the evidence
that the statement was made.''Contrary to the judge, we find that the comments at-tributed to Gerdus by Collins, if made, clearly con-
veyed a threat of adverse consequences because of
Lynch's visit to the jobsite. The judge found that it
was unclear from the testimony whether an increase in
stations was a threat of more onerous and less remu- 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9The General Counsel argues, inter alia, that the judge erred intreating Gerdus' testimony that he did not recall making the state-
ments attributed to him by Collins as a denial. Contrary to the Gen-
eral Counsel, we consider Gerdus' testimony to be a denial of Col-
lins' version notwithstanding that he accompanied his ``No'' re-
sponse with a ``not that I recall.'' If the denial is equivocal and less
than forceful, that is a matter relevant to the weight properly ac-
corded to the denial; it does not mean that the opposing version of
the events is uncontradicted. In any event, these are matters that the
judge must determine in the first instance.10See, e.g., Chicago Tribune Co., 304 NLRB 259, 261 (1991)(failure to make definitive factual findings warrants remand); RotoRooter, 283 NLRB 771, 773 (1987) (avoidance of clear credibilityresolution warrants remand); Arrow Sash & Door Co., 276 NLRB1166 (1985) (failure to resolve conflicts in testimony warrants re-mand).11The Respondent maintains that at the time of the hearing it hadinitiated a system in which employees sign an affidavit every night
claiming the amount of tips received that night.12Under the parties' most recent collective-bargaining agreement,such contributions are calculated based on the number of shifts
worked.13The Respondent presented a dinner check on which the numberof covers was apparently falsified.nerative working conditions. In his decision the judgespeculated as to several possible effects of adding sta-
tions. A review of the record indicates that the judge
misinterpreted the testimony. The testimony was con-
sistent and uncontroverted that the addition of more
stations means that the number of waiters would in-
crease while the number of total tables to be served
would remain constant. Thus, each waiter's share of
the customers would decrease, resulting in a decrease
in covers and tips. We find that this constitutes a threat
of less remunerative working conditions. Further, even
if the Respondent's statement could be interpreted as
meaning that it would add more stations without in-
creasing the number of waiters, the result to the em-
ployees would be an increase in their workload, which
could be considered by employees to be a detrimental
change in their working conditions. Moreover, in light
of the accompanying statement by Gerdus that he
would ``break balls,'' there can be no doubt that the
statement concerning the addition of stations was
meant to convey a threat of negative consequences.Because he apparently was of the erroneous viewthat the statement attributed to Gerdus by Collins was
not coercive, the judge did not specifically credit or
discredit Collins' version. The judge simply noted that
Collins' version was uncorroborated and that Gerdus
denied making the statement.9The judge found, inthese circumstances, that there was a failure of proof
on the part of the General Counsel.Although it can be argued that perhaps the judge im-plicitly credited Gerdus, he did not clearly find that
Gerdus did not make the statement. Instead, the judge
appears to have applied an ad hoc presumption that a
denial that a statement was made coupled with an ab-
sence of corroboration is a failure of proof on the part
of the General Counsel. In our view, this is not a
credibility resolution regarding which of the two con-flicting versions actually occurred. Accordingly, as a
practical matter, we are faced with no credibility reso-
lution at all. In these circumstances it is customary for
the Board to remand the matter to the judge for the
making of the appropriate initial credibility resolu-
tion.10Accordingly, we shall remand the 8(a)(1) allegationto the judge for the limited purpose of making specific
credibility resolutions concerning the testimony of Col-
lins and Gerdus, and the issuance of findings of fact,
conclusions of law, and a supplemental recommended
Order with respect to the 8(a)(1) allegation.2. The Respondent has excepted to the judge's find-ings that the Respondent violated Section 8(a)(5) and
(1) by failing to provide the Union with copies of the
daily sign-in sheets and the number of covers served
by each waiter in each shift. The Respondent argues
that it was not required to provide the sign-in sheets
because they are no longer used for tip allocation pur-
poses.11We reject the Respondent's contention. Evenassuming that the sign-in sheets are no longer used by
the Respondent for tip allocation purposes, the Re-
spondent has failed to rebut the General Counsel's evi-
dence that the sign-in sheets are relevant for other pur-
poses. For example, the sign-in sheets are relevant to
the Union in monitoring whether proper contributions
are being made by the Respondent to the pension and
welfare funds,12and whether seniority has been com-plied with in assigning work shifts. The sign-in system
is still in use, and has not been abandoned by the Re-
spondent. Moreover, the evidence established that even
if the affidavit system has replaced the sign-in sheet
system for tip allocation purposes, the Union still
needs the sign-in sheets in order to enable it to ``un-
derstand the system and rectify the wrongs.'' Union
organizer, Timothy Lynch, testified without contradic-
tion that the new affidavit system did not negate the
need for the sign-in sheets because there were ways in
which dishonest employees and employers could cir-
cumvent the new system and misallocate tips to em-
ployees.We also reject the Respondent's argument that itshould not be required to provide information about
the number of covers because the source of that infor-
mation, the dinner checks, is unreliable13and wouldnot assist the Union in its collective-bargaining respon-
sibilities. Even if the checks are not wholly reliable,
we cannot find that they are irrelevant.Article 24 of the parties' collective-bargaining agree-ment provides that ``[i]f at any time the number of
covers served by any waiter shall be 10% lower than
the average number of covers served by all waiters, the
Union shall have the right to treat the matter as a 219SMITH & WOLLENSKY1All dates refer to 1993 unless otherwise specified.grievance and refer the matter for arbitration.'' Thus,the Union is responsible for monitoring the number of
covers. The Respondent has attempted to defend its
failure to provide this clearly relevant information to
the Union by arguing that its system for keeping track
of the number of covers is inaccurate. This attempt
merely underscores the necessity for the Union to re-
ceive the information. Determining the accuracy of the
Respondent's recordkeeping system is a necessary part
of monitoring whether the Respondent is properly and
fairly assigning work to unit employees.Because we agree with the judge that the informa-tion the Union requested was necessary and relevant to
the Union's performance of its collective-bargaining
duties, we find that the Respondent violated Section
8(a)(5) and (1) by failing to provide that information.AMENDEDCONCLUSIONSOF
LAWDelete Conclusion of Law 6.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, St.
James Associates, a Limited Partnership, d/b/a Smith
& Wollensky, New York, New York, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.Substitute the following for the last paragraph of thejudge's recommended Order.``ITISFURTHERORDERED
that the portion of thisproceeding relating to the complaint allegation that the
Respondent violated Section 8(a)(1) by threatening em-
ployees with more onerous and less remunerative
working conditions if the Union pursues grievances
against the Respondent be remanded to Judge D. Barry
Morris for the purpose of making credibility resolu-
tions concerning the conflict in the testimony of John
Collins and John Gerdus. The judge shall prepare and
serve on the parties a supplemental decision containing
findings of fact, conclusions of law, and a rec-
ommended Order in light of the Board's remand. Fol-
lowing service of the supplemental decision on the par-
ties, the provisions of Section 102.46 of the Board's
Rules and Regulations shall be applicable.''Kevin M. Smith. Esq., for the General Counsel.A. Michael Weber, Esq. (Roberts & Finger), of New York,New York, for the Respondent.Stephen F. O'Beirne, Esq., of New York, New York, for theCharging Party.DECISIONSTATEMENTOFTHE
CASED. BARRYMORRIS, Administrative Law Judge. This casewas heard before me in New York, New York, on July 27,1994. On a charge filed on October 5, 1993, an amendedcomplaint was issued on February 24, 1994, alleging that St.
James Associates, a Limited Partnership, d/b/a Smith &
Wollensky (Respondent) violated Section 8(a)(1) and (5) of
the National Labor Relations Act (the Act) by threatening
employees with more onerous and less remunerative working
conditions and by failing to furnish the Union with informa-
tion requested by it. Respondent filed an answer denying the
commission of the alleged unfair labor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,
argue orally, and file briefs. Briefs were filed by the parties
on September 1, 1994.On the entire record of the case, including my observationof the demeanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a limited partnership with an office and placeof business in New York City, has been engaged in the oper-
ation of a public restaurant know as Smith & Wollensky
which sells food and beverages. Annually Respondent de-
rives gross revenues in excess of $500,000 and purchases
and receives at its facility goods and products valued in ex-
cess of $5000 directly from points located outside the State
of New York. I find that at all material times Respondent has
been engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act. In addition, I find that at all
material times Hotel Employees and Restaurant Employees
Union, Local 100, New York, New York & Vicinity (the
Union) has been a labor organization within the meaning of
Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsFor a number of years the Union has been the exclusivecollective-bargaining representative of Respondent's waiters
and has been recognized as such representative by Respond-
ent. This recognition has been embodied in successive collec-
tive-bargaining agreements, the most recent of which is ef-
fective from September 1, 1991, to August 31, 1994. Timo-
thy Lynch, a union organizer, testified that he came to the
restaurant in June or July 1993,1looked at the sign-in sheetsand saw that some of the waiters who were then working in
the restaurant, had not signed in. Lynch testified that JohnGerdus, the night manager, told Lynch that he had no right
to be inspecting the sign-in sheets and that he should ``get
lost.'' John Collins, a waiter with Respondent and a former
assistant shop steward, testified that later in the evening,
after Lynch examined the sign-in sheets, Gerdus told Collins,
``[Y]ou're a big union man. If Lynch wants to come around
here ... `breakin' balls,' I'll break balls too. We'll have 16

stations upstairs, we'll have 14 stations downstairs.'' Gerdus
denied making the statement.On August 23 Lynch sent a letter to Thomas Hart, generalmanager of Respondent, which stated in pertinent part: 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The problem of not signing in and out is still con-tinuing. I formally request that the shop stewards be
given copies of the daily sign-in sheets and schedules
so that they can best attempt to rectify this very serious
matter.By letter dated September 29, A. Michael Weber, counselfor Respondent, forwarded to Lynch a ``list of employees
... by name, address, date of hire, position, contract rate,

hours worked, assigned shift and usual days off.'' On Octo-
ber 4 Lynch sent another letter to Hart, requesting the fol-
lowing information:1. Waiter's Name.2. Date of each shift worked in the last 6 months.
3. Station number for each individual shift.(a) Name of team partner on each shift.(b) Number of covers served by that team duringeach individual shift.On November 30 Lynch wrote to Weber requesting thatRespondent furnish the Union with the following informa-
tion:Wage scales actually paid, full names, accurate shifts,hours worked and days off, social security numbers, ac-
tual job classifications ....B. Discussion and Conclusions1. ThreatsThe complaint alleges that Gerdus threatened employeeswith more onerous and less remunerative working conditions
if the Union pursued grievances against the Respondent. Col-
lins testified that in August Gerdus threatened to increase the
stations and stated that he would ``break balls.'' Gerdus de-
nied making the threat. It was unclear from the testimony
whether an increase in stations meant just adding extra tables
or also included adding extra waiters. If the alleged threat
meant that extra tables would be added without adding extra
waiters, while that may have meant more work for the
present waiter staff, it also would have meant more remu-
neration. On the other hand, if the alleged threat meant that
not only would there be additional tables but there would
also be additional waiters, there should not have been any
impact on the present waiter staff. Accordingly, even were
I to credit Collins' testimony, it is not at all clear that athreat was made. However, inasmuch as Gerdus has denied
making the alleged threat and there is no corroboration of
Lynch's testimony, I find that the General Counsel has not
shown by a preponderance of the evidence that the statement
was made. Accordingly, the allegation is dismissed.2. Request for informationRespondent argues that the information requested by theUnion is not relevant to its duties. Lynch testified that the
information was necessary to pursue grievances, to monitor
that the waiters were getting a fair distribution of covers
(persons per table), that the waiters were being paid properly,that assignments were being made according to seniority, andthat the proper payments were made to the pension and wel-
fare funds. The Board has long held that ``an employer must
furnish information that is of even probable or potential rel-
evance to the Union's duties.'' Conrock Co., 263 NLRB1293, 1294 (1982), enfd. mem. 735 F.2d 1371 (9th Cir.
1984); Postal Service, 308 NLRB 358, 359±360 (1992). Ifind that the information requested by the Union is relevant
to its duties. While Respondent contends that it did in fact
supply some information, I find that the information was in-
complete. See Top Job Bldg. Maintenance Co., 304 NLRB902, 909 (1991). For example, in some instances full names,
hours worked, accurate job classifications, and wage scales
actually paid were not supplied.In its brief Respondent contends that it did not save thesign-in sheets from ``week to week.'' Counsel further argues
that it ``would have been impossible for Smith & Wollensky
to provide them to the Union.'' Other than counsel's asser-
tion in the brief, there is no evidence in the record that the
sign-in sheets are not available. Gerdus, the only witness
called by Respondent, was not asked whether the sign-in
sheets were available. As stated in Arch of West Virginia,304 NLRB 1089 fn. 1 (1991), ``as the Union has shown the
relevance of the information sought, it need not accept Re-
spondent's conclusionary statement that such information is
unavailable. Doubarn Sheet Metal, 243 NLRB 821, 824(1979).'' Respondent also maintains that it was not required
to furnish the employees' social security numbers. As the
Board held in Sea-Jet Trucking Corp., 304 NLRB 67 fn. 3(1991), social security numbers are not presumptively rel-
evant. In Postal Service, 307 NLRB 1105 (1992), the Boardstated: ``the General Counsel and the Union failed to dem-
onstrate the relevance of the social security numbers and thus
failed to show any special circumstances warranting the fur-
nishing of the social security numbers. Similarly, in this pro-
ceeding, I do not believe that the General Counsel or the
Union has demonstrated the relevance of the social security
numbers. Accordingly, I find that Respondent has violated
Section 8(a)(1) and (5) of the Act because of its failure to
furnish the Union with the information requested by it. Re-
spondent, however, will not be required to furnish the em-
ployees' social security numbers.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union is the exclusive representative of the follow-ing appropriate unit of employees:All employees of the Respondent as listed in ScheduleA of the parties' collective-bargaining agreement, but
excluding the general manager, the day manager, the
night manager, the relief manager, the maitres d'hotel,
the day chef, the night head chef and bar managers and
other managerial employees, and guards, professional
employees and supervisors as defined in the Act. 221SMITH & WOLLENSKY2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''4. By failing and refusing to furnish the Union with therelevant information requested by it, Respondent has violated
Section 8(a)(1) and (5) of the Act.5. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.6. Respondent did not violate the Act in any other manneralleged in the complaint.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I find it necessary to order Respondent
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, St. James Associates, a Limited Partner-ship, d/b/a Smith & Wollensky, New York, New York, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Hotel Employees and Res-taurant Employees Union, Local 100, New York, New York
& Vicinity by refusing to furnish it with the information re-
quested by it on August 23, October 4, and November 30,
1993, except for social security numbers.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
guaranteed under Sectior 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, except for social security numbers, furnishthe Union with the information it requested on August 23,
October 4, and November 30, 1993.(b) Post at its facility in New York, New York, copies ofthe attached notice marked ``Appendix.''3Copies of the no-tice, on forms provided by the Regional Director for Region2, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that those allegations of the com-plaint as to which no violations have been found are dis-
missed.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain with Hotel Employees andRestaurant Employees Union, Local 100, New York, New
York & Vicinity by refusing to furnish the information re-
quested by the Union on August 23, October 4, and Novem-
ber 30, 1993, except for social security numbers.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
, on request, furnish the Union with the informa-tion requested by it on August 23, October 4, and November
30, 1993, except for social security numbers.ST. JAMESASSOCIATES, ALIMITEDPARTNER-SHIP, D/B/ASMITH& WOLLENSKY